DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2020 has been entered.

The previous prior art rejection under Lavalee et al (US 20120189837) in view of Honda et al (US 67307413) maintained.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalee et al (US 20120189837) in view of Honda et al (US 67307413)   both cited in the previous Office Action.
Amendment to claim 3 is noted. Honda teaches a processing aid, which contains 70 to 90% by weight of methyl methacrylate, 10 to 30% by weight of another methacrylate (see Abstract). 
.
Response to Arguments

4.	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lavalee et al. not only fails to disclose the claimed composition, but also teaches away from the claimed composition. Applicant states that the properties displayed by the claimed composition to point out that Applicant has been able to achieve desirable properties using a composition, i.e., level of MMA, which Lavalee et al. discloses as undesirable.

Examiner disagrees. Firstly, in Examiner’s opinion, the difference between 79% wt. and 82% of MMA in Lavalee’s and Applicant’s disclosures is negligible. Secondly, Honda (secondary reference) teaches the claimed amount of MMA and another component. Examiner suggests that unexpected results, demonstrating the criticality of the ranges above can be presented. 




 






5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765